Citation Nr: 1400303	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO. 08-23 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease and intervertebral disc syndrome.

2. Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and intervertebral disc syndrome.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968, March 1979 to June 1979, and March 2003 to February 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that decision, the RO denied service connection for cervical spine intervertebral disc syndrome and lumbar spine intervertebral disc syndrome (both claimed as a back condition).

In March 2010, the Veteran submitted a petition to reopen his claim for service connection for cervical spine and lumbar spine degenerative disc disease (DDD), which was denied in a September 2010 rating decision. As the current appeal was already properly perfected, this decision does not affect the pendency of the claim currently before the Board.

At the outset of his claim, the Veteran was represented by Disabled American Veterans (DAV). However, in July 2009 the Veteran revoked his appointment of DAV as his representative. Subsequent rating decisions indicate that the Veteran has been represented by the American Legion, but that representation was also revoked by the Veteran in an October 2012 letter. The Veteran has not submitted a new Form 21-22 appointing a new representative. As such, the Board recognizes the Veteran as currently unrepresented.

The Veteran requested a hearing before a Veterans Law Judge in Washington D.C. in his August 2008 substantive appeal. However, the Veteran withdrew his hearing request in a December 2013 letter. Therefore, it is not an error that the Veteran was not provided with a hearing.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's cervical spine disability is not shown to be causally or etiologically related to an in-service event, injury or disease, or to have manifested in service or within one year of the Veteran's discharge from service. 


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are not met. 38 U.S.C.A. §§ 1101, 1112, 1110, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in May 2006, prior to the initial unfavorable adjudication in September 2006. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's VA treatment records with the claims file and made appropriate efforts to obtain and associate with the claims file all private records identified and authorized for release by the Veteran. No other relevant private records have been identified and are outstanding. 

Unfortunately, the Veteran's complete service treatment records are unavailable. The sole record available from the Veteran's March 2003 to February 2004 active service consists of a September 2003 record reflecting a complaint of low back pain. The RO made the necessary efforts to obtain the Veteran's service treatment records from that period, including contacting the Records Management Center and the National Personnel Records Center, but received negative responses to all inquiries. Proper notice of the unavailability of the records was provided to the Veteran in May 2008, and he was given the opportunity to provide any records in his possession. See 38 C.F.R. § 3.159(e). In sum, the Veteran received proper notice and the RO has made extensive efforts to obtain all outstanding records. There is no indication that additional pertinent records exist or that any additional notice would be productive. All other service treatment records from the Veteran's periods of active service have been associated with the claims file.

As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA's duty to provide an examination with respect to the Veteran's cervical spine disability was not triggered. While the Veteran has a current diagnosis of cervical spine intervertebral disc syndrome, there is no evidence of an in-service event, injury, or disease. The Veteran has stated that he injured his back while lifting a refrigerator in September 2003, and there is one notation of a complaint of back pain in September 2003. However, in that record the examiner noted lumbosacral pain on palpitation, and diagnosed the Veteran with chronic back pain and chronic sciatica. Thus, the September 2003 record only reflects a complaint of low back pain and does not contain any entries showing complaints of neck or cervical spine pain. The Veteran's service treatment records are otherwise silent for any other complaints of neck or upper back pain or injuries while in service. As there is no evidence indicating an in service event, injury, or disease with respect to the Veteran's claimed cervical spine disability, VA's duty to provide an examination was not triggered. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Since VA has obtained all relevant, available and identified records, and VA's duty to provide a medical examination did not attach, the duty to assist in this case is satisfied.

II. Merits of the Claim

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include arthritis, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For arthritis, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.
VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for his cervical spine disability. The Board finds that service connection is not warranted on a direct or presumptive basis. Each theory will be discussed in turn.

First, service connection on a direct basis is not warranted. The first element of direct service connection is a current disability. 38 C.F.R. § 3.303. As the Veteran has a current diagnosis of cervical spine intervertebral disc syndrome, the first element is met.

With respect to the second element, the preponderance of the evidence is against a finding that there was an in-service injury, event, or disease. Starting with the lay evidence, in an August 2013 statement, the Veteran reported that he injured his back in service while helping to load a refrigerator onto the back of a truck. The Veteran did not specify the location of the pain or injury, i.e., cervical versus lumbar spine. The Veteran is competent to report having pain after lifting the object and to indicate where that pain is. However, the Veteran has not related neck pain due to this incident. Rather, he refers only to his low back.
Turning to the medical evidence, the Veteran's service treatment records from September 2003 reflect that the Veteran sought treatment for a back injury that he sustained while lifting a freezer. On a form used specifically for complaints of low back pain, the examiner noted an abnormal range of motion, pain on palpitation in the lumbosacral spine, and muscle spasms. The examiner also noted on a diagram that the Veteran's complaints of pain were in the lumbosacral region of the spine. Based on the examination, the examiner diagnosed the Veteran with chronic back pain and chronic sciatica. There is no indication in the September 2003 record that the Veteran complained of upper back or neck pain in addition to his low back pain. Further, there is no other indication in any of the other available service treatment records that the Veteran at any time complained of upper back or neck pain. Such periods without complaint, while not dispositive, can be weighed against the Veteran's lay statements. Buchanan v., 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. 

There are notations of recurrent back pain on reports of medical history from June 1968, May 1997, and February 2000, but there is no indication that these notations refer to neck pain, the reports are not tied to an event, injury, or disease in service, and the Veteran has specifically stated his claimed back pain is the result of a September 2003 lifting accident. As such, these entries do not support a finding of an in-service event, injury, or disease with respect to the Veteran's claimed cervical spine disability.

In this case, the Veteran's lay statement regarding his neck pain conflict with the medical evidence of record. The fact that the Veteran discussed low back pain stemming from the lifting accident with the doctor but did not address neck pain that is also claimed to be associated with the lifting accident undermines the credibility of the Veteran's statement concerning the onset of his neck pain. As a result, the Veteran's statement concerning the onset of upper back or neck pain is entitled to no weight. Since the Veteran's lay statement does not carry probative value and there is no medical evidence indicating complaints of upper back or neck pain in service, the preponderance of the evidence is against a finding of an in-service event, injury, or disease.

Even assuming the presence of an in-service injury or event, the preponderance of the evidence does not support a finding that the Veteran's cervical spine disability is causally linked to his service. The Veteran has stated that he has had problems with his back since injuring it lifting a refrigerator in service in September 2003, although he did not specify in his claim whether he experienced upper or lower back pain, or both. While the Veteran is competent to report experiencing back pain since that time, the Veteran is not competent to opine as to whether there is a causal link between his current cervical spine disability and the injury in September 2003. Jandreau, 492 F.3d at 1377.

The medical evidence of record indicates that the Veteran has sought VA treatment for low back pain on numerous occasions since September 2003. However, since his separation from active duty in February 2004, there is no indication in the Veteran's VA treatment records that he has complained of neck pain. The Veteran's neck was also repeatedly found to be normal. The Veteran's private treatment records since his separation, specifically from January 2005 and November 2005, are also silent for complaints of neck pain. Overall, the Veteran's medical records since his separation in February 2004 exclusively reflect complaints of low back pain, and are silent for complaints of neck pain. 

Here, the lack of contemporaneous medical evidence and the fact that the Veteran has not complained of upper back or neck pain in his 10 years since separation weigh against a finding of a nexus. Buchanan v., 451 F.3d at 1336-37; Maxson, 230 F.3d at 1333. While the Veteran has stated that he has had upper back pain since service, these assertions are undermined by the fact that he has not complained of upper back pain at any time since separation, despite several visits to VA and private medical centers with complaints of lower back pain. As a result, these statements are entitled to minimal probative weight. Since the lay statements carry no weight and the competent medical evidence of records shows no complaints of upper back or neck pain since separation from service, the preponderance of the evidence is against a finding of a nexus between the Veteran's service and his claimed cervical spine disability.

Second, the Veteran's cervical spine disability cannot be service-connected on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309. The Veteran has been diagnosed with cervical spine intervertebral disc syndrome. While not specifically listed, as intervertebral disc syndrome involves degenerative changes of the spine it is encompassed by the generic term "arthritis" for the purposes of presumptive service connection. 38 C.F.R. §§ 3.307(a), 3.309(a).

Although eligible for presumptive service connection, the Veteran's cervical spine disability did not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service. 38 C.F.R. § 3.307(a)(3). The first medical evidence of record indicating the presence of a cervical spine disability is the March 2006 VA examination, during which the Veteran was diagnosed with cervical spine intervertebral disc syndrome. There is no other medical evidence of record indicating complains of upper back or neck pan prior to the March 2006 diagnosis. As such, the first manifestations occurred approximately 2 years after the Veteran's active duty service. Since the disability did not manifest within the one year period after service, presumptive service connection is not appropriate. 38 C.F.R. §§ 3.307, 3.309.

Finally, the Veteran cannot service connect his cervical spine disability on the basis of continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker, 708 F.3d 1331. As noted above, intervertebral disc syndrome is encompassed by the term arthritis for the purposes of presumptive service connection, and is therefore a chronic disease. 38 C.F.R. § 3.303(b), 3.309(a); Walker, 708 F.3d 1331. 

However, continuity of symptomatology has not been shown. The Veteran's service treatment records are silent for complaints of upper back or neck pain while in service. The September 2003 record concerning the Veteran's injury while lifting a refrigerator only notes the presence of low back pain. While there are also notations of recurrent back pain from June 1968, May 1997, and February 2000, these entries do not indicate refer to upper back or neck pain. Therefore, the preponderance of the evidence is against a finding that the Veteran's cervical spine disability manifested in service to an extent sufficient to identify the disease and allow for sufficient observation to establish chronicity. 38 C.F.R. § 3.303(b). Therefore, service connection based on continuity of symptomatology is not warranted.

Although the Veteran has established a current disability, the preponderance of the evidence weighs against a finding of an in-service injury, event or disease, or that the Veteran's cervical spine disability either is causally related to his service, manifested in service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a cervical spine disability, to include degenerative disc disease and intervertebral disc syndrome, is denied.


REMAND

The Board must remand the claim for service connection for a lumbar spine disability for a new VA examination.

The duty to assist includes providing the Veteran with a VA medical examination when appropriate. See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). In this case, the March 2006 VA examiner found that the Veteran had lumbar spine intervertebral disc syndrome, but provided no opinion as to whether the disability was etiologically related to the Veteran's service. Since there is a current diagnosis, evidence of an in-service event, and an indication of a nexus between the two based on the Veteran's statements, the Board finds it must remand the claim for a new VA examination to determine whether the Veteran's lumbar spine disability is causally related to his service. McLendon, 20 Vet. App. 79.
Further, there is substantial medical evidence of record indicating that the Veteran had low back pain prior to September 2003, specifically private treatment records from 1988, 1998, and 2005. As this indicates the Veteran's lumbar spine disability may have pre-existed service, it must also be determined whether there is clear and unmistakable evidence showing that the disability preexisted his last period of service, as well as whether there is clear and unmistakable evidence that the disability was not aggravated by service. 38 C.F.R. § 3.304(b).

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Make appropriate efforts to obtain any further medical records identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide the records, if able.

2. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with an examiner of sufficient expertise to discuss the nature and etiology of his low back disability. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the examination report. After reviewing the file and examining the Veteran, the examiner should answer the following questions:

a) Whether there is clear and unmistakable evidence that the current lumbar spine disability pre-existed the Veteran's period of active duty service from March 2003 to February 2004?

b) If yes, then is there clear and unmistakable evidence that the pre-existing lumbar spine disability was not aggravated (permanently worsened beyond the natural progress of the disability) as a result of the Veteran's military service?

c) If the answer to questions (a) or (b) is no, then is it at least as likely as not (a fifty percent probability or greater) that the Veteran's low back disability was incurred or aggravated in service, to include the September 2003 lifting injury?

Clear and unmistakable evidence means that it cannot be misinterpreted and misunderstood, i.e. it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In forming an opinion, the examiner should take into account the Veteran's lay statements. Attention is also directed to the Veteran's private treatment records from 1988 and 1998, indicating back pain and back surgeries prior to his March 2003 to February 2004 active service.

A detailed rationale supporting the examiner's opinion should be provided. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


